Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “reporting information on a measurement result of the self-interference to the base station, wherein measuring the self-interference further comprises: obtaining, for each of a plurality of frequency locations, a residual self-interference measurement value which remains after self-interference cancellation (SIC) is performed by the user equipment based on the RS configuration information; and wherein reporting the information on the measurement result of the self-interference comprises: selecting M residual self-interference measurement values from among a plurality of residual self-interference measurement values obtained for the plurality of frequency locations; and reporting, to the base station, the selected M residual self-interference measurement values along with an RS configuration index associated with each of the selected M residual self-interference measurement values.”
 	Independent claim 11 requires “a transmitter configured to report information on a measurement result of the self- interference to the base station, wherein the processor is further configured to: obtain, for each of a plurality of frequency locations, a residual self-interference measurement value, the residual self-interference measurement value being determined after self-interference cancellation (SIC) is performed based on the RS configuration information; and 
 	The prior art of record (in particular, Jung et al (US 2013/004462) (hereinafter Jung) does not disclose, with respect to claim 1, “reporting information on a measurement result of the self-interference to the base station, wherein measuring the self-interference further comprises: obtaining, for each of a plurality of frequency locations, a residual self-interference measurement value which remains after self-interference cancellation (SIC) is performed by the user equipment based on the RS configuration information; and wherein reporting the information on the measurement result of the self-interference comprises: selecting M residual self-interference measurement values from among a plurality of residual self-interference measurement values obtained for the plurality of frequency locations; and reporting, to the base station, the selected M residual self-interference measurement values along with an RS configuration index associated with each of the selected M residual self-interference measurement values.” as claimed.  Rather, Jung discloses a method in a wireless communication terminal for handling self-interference and communicating with a network entity over at least a first downlink channel and at least an aggressor channel (see Huang, p. [0027]).  Moreover, Jung discloses the method includes performing self-interference measurements on a received signal on the first downlink channel, wherein a first measurement is over a first set of resource blocks of the received signal which are affected by self-interference due to communication on the aggressor channel, and a second measurement is over a second set of resource blocks of the received signal which include 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477